Citation Nr: 0406899	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  96-32 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin disorder claimed 
as secondary to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York City, 
New York.

This matter is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.  Service 
medical records reflect that the veteran sustained a rash on 
his face during service.  An August 1977 post-service medical 
record reflected a rash on the veteran's face due to an 
allergic reaction.  A January 1983 VA examination noted 
acneiform scars on the cheeks, across the shoulder and 
posteriorly and on the anterior chest.  

At a VA examination in October 1992, the examiner noted the 
veteran's complaints of skin lesions on his forehead and both 
sides of his face since February 1992.  Benign keratosis was 
diagnosed.  The October 1992 examiner noted that the veteran 
underwent freezing of the skin lesions in June, August and 
September 1992.  The examiner noted his impression of benign 
keratosis of the skin.  

In October 1997, the veteran underwent a VA examination.  A 
sebaceous cyst of the face was diagnosed.

A March 2002 treatment record from VA Medical Center in 
Albany noted a pigmented lesion on the veteran's nose.  In 
September 2002, a history of cystic acne was noted.

In May 2003, the veteran underwent a VA examination.  It 
appears that the VA examination was based solely on the 
veteran's historical account of his skin disorder and a 
physical examination.  There is no indication that the 
examiner reviewed the claims file folder.  Consequently, the 
RO should schedule the veteran for another VA medical 
examination, and the examiner should be provided with the 
complete claims file.  The examiner should provide a 
diagnosis of the veteran's skin disorder, and whether the 
skin disorder is etiologically related to his service or any 
incident therein.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of clarifying the diagnosis of 
the veteran's skin disorder and in 
determining the etiology of his skin 
disorder.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that his skin disorder is 
etiologically related to his service or 
any incident therein, including the 
likelihood of whether the veteran's 
disorder is as a result of exposure to 
Agent Orange.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion cannot be expressed 
without resort to speculation, the 
examiner should so indicate.

3.  Then, after conducting any 
additional indicated development, the 
RO should readjudicate the veteran's 
claim of service connection for a skin 
disorder, as a result of exposure to 
Agent Orange.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




